In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (O. Bellantoni, J), entered May 27, 2011, which granted that branch of the defendants’ motion which was to cancel a notice of pendency affecting real property known as Burling Lane, New Rochelle, New York, Section 4, Block 1208, Lot 18, and (2) an amended order of the same court entered July 20, 2011, which granted that branch of the defendants’ motion which was to cancel notices of pendency affecting real properties known as (a) Burling Lane, New Rochelle, New York, Section 4, Block 1208, Lot 18, (b) 175 Memorial Highway, New Rochelle, New York, Section 4, Block 1207, Lot 5, and (c) 47 Lockwood Avenue, New Rochelle, New York, Section 4, Block 1211, Lot 13.
Ordered that the appeal from the order entered May 27, 2011, is dismissed, as that order was superseded by the amended order entered July 20, 2011; and it is further,
*790Ordered that the amended order entered July 20, 2011, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the defendants.
The Supreme Court properly canceled the notices of pendency filed by the plaintiff in connection with the recovery of its payment for completed legal services, as this lawsuit does not “affect the title to, or the possession, use or enjoyment of, real property” (CPLR 6501; see Homespring, LLC v Hyung Young Lee, 55 AD3d 541, 542 [2008]; Shkolnik v Krutoy, 32 AD3d 536, 537 [2006]; Felske v Bernstein, 173 AD2d 677, 678 [1991]).
Skelos, J.E, Angiolillo, Roman and Cohen, JJ., concur.
Motion by the respondents, inter alia, on appeals from an order and an amended order of the Supreme Court, Westchester County, entered May 27, 2011, and July 20, 2011, respectively, to dismiss the appeals on the ground that they have been rendered academic. By decision and order on motion of this Court dated June 8, 2012, that branch of the respondents’ motion which was to dismiss the appeals as academic was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeals, it is
Ordered that the branch of the motion which was to dismiss the appeals on the ground that they have been rendered academic is denied.
Skelos, J.E, Angiolillo, Roman and Cohen, JJ., concur.